December 15, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                             AMY POWELL, Appellant

NO. 14-15-00949-CV                            V.

 CIT BANK, N.A., F/K/A ONEWEST BANK, N.A., F/K/A ONEWEST BANK
                            FSB, Appellee
                  ________________________________

        This cause, an appeal from the judgment signed October 9, 2015, was heard
on the transcript of the record. We have inspected the record and find that error in
the trial court’s granting of declaratory relief. We therefore order the portion of the
judgment of the court below granting declaratory relief REVERSED and
RENDER judgment that appellee’s requests for declaratory relief be denied. We
AFFIRM the remainder of the trial court’s judgment. We further order that all
costs incurred by reason of this appeal be paid by appellee, CIT Bank, N.A., f/k/a
OneWest Bank, N.A., f/k/a OneWest Bank, FSB. We further order this decision
certified below for observance.